                             Case 19-23111-jra             Doc 23        Filed 12/21/19         Page 1 of 2
                                               United States Bankruptcy Court
                                               Northern District of Indiana
In re:                                                                                                     Case No. 19-23111-jra
Lolita K Barksdale                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0755-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 19, 2019
                                      Form ID: 325                       Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 21, 2019.
14898622       +Beermann LLP,    161 North Clark St,   Ste 3000,    Chicago, IL 60601-3346
14898624       +Progressive Universal Insurance Co,    PO BOX 31260,    Tampa, FL 33631-3260
14898625       +Recon Solutions,    270 Carlton Dr,   Carol Stream, IL 60188-2406
14898628       +The Bradford Exchange Ltd,    9333 N Milwaukee Ave,    Niles, IL 60714-1392
14898629       +UChicago Medicine/Ingalls Memorial Hospital,     One Ingalls Drive,   Harvey, IL 60426-3558

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: steelersbig150@yahoo.com Dec 20 2019 04:03:02      Lolita K Barksdale,
                 6634 Howard Ave.,    Front,   Hammond, In 46324-1306
14898623       +E-mail/PDF: nipscobankruptcymailbox@nisource.com Dec 20 2019 04:24:48      Nipsco,
                 801 E 86th Ave.,   Merrillville, IN 46410-6272
14898626       +E-mail/Text: chicago.bnc@ssa.gov Dec 20 2019 04:14:05      Social Security Administration,
                 6401 Security Blvd.,    Baltimore, MD 21235-6401
14898627       +E-mail/Text: home.fss-bankruptcy.934c00@statefarm.com Dec 20 2019 04:13:52
                 State Farm Insurance,    One State Farm Plaza,   Bloomington, IL 61710-0001
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 21, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 19, 2019 at the address(es) listed below:
              Daniel L. Freeland   dlf9601t@aol.com, dfreeland@ecf.axosfs.com
              Nancy J. Gargula   USTPRegion10.SO.ECF@usdoj.gov
                                                                                            TOTAL: 2
                         Case 19-23111-jra             Doc 23      Filed 12/21/19        Page 2 of 2


                                  UNITED STATES BANKRUPTCY COURT
                                                   Northern District of Indiana
                                                       Hammond Division
In Re: Debtor(s) (name(s) and address)                          )
Lolita K Barksdale                                              )
aka Lolita K Scott, aka Lolita K Barksdale−Scott                )
xxx−xx−2705                                                     ) Case Number: 19−23111−jra
6634 Howard Ave.                                                )
Front                                                           )
Hammond, In 46324                                               )
                                                                )
                                                                )
                                                                )
                                                                ) Chapter: 7
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )


                                   NOTICE TO ADDITIONAL CREDITORS
       An order for relief under chapter 7 of the Bankruptcy Code was entered on a petition filed by the
above−captioned debtor(s) on October 31, 2019 , and an amendment to the schedules listing additional creditors
was filed on December 17, 2019 .

        NOTICE IS HEREBY GIVEN THAT:

       1.     The § 341 meeting of creditors was set for December 3, 2019 , at 11:30 AM at 5400 Federal
              Plaza,1st Floor, Suite 1700, Corner of Hohman Avenue and Douglas Street, Hammond, Indiana,
              46320.
       2.     The last day for filing a complaint to determine dischargeability of debts pursuant to 11 U.S.C. §
              523(c) is February 3, 2020 . If this date passed before the date of this Notice, your right to have a
              debt excepted from discharge may be preserved under 11 U.S.C. § 523(a)(3).
       3.     The last day for filing objections to the discharge of the debtor(s) pursuant to 11 U.S.C. § 727 is
              February 3, 2020 . If this date passed before the date of this Notice, you may have the right to file
              a proceeding for revocation of the debtor(s)' discharge under 11 U.S.C. § 727(d).
       4.     The last day for filing claims for creditors other than governmental units is: March 6, 2020 ; for
              governmental units: April 28, 2020 . Claims must be filed with the Clerk, U.S. Bankruptcy Court,
              5400 Federal Plaza, Hammond, Indiana, 46320, IN DUPLICATE on Official Form No. 410.
       5.     In most instances, the filing of the bankruptcy case automatically stays certain collection and
              other actions against the debtor and the debtor's property as provided in 11 U.S.C. § 362(a).


        Dated: December 19, 2019

                                                                               Christopher M. DeToro
                                                                               ______________________________________
                                                                               Clerk, United States Bankruptcy Court
                                                                               5400 Federal Plaza
                                                                               Hammond, Indiana 46320


                                                                                                           Document No. 22
